Citation Nr: 0307891	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  96-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from March 4, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a disability rating greater than 
10 percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to his increased rating claim.  
By a May 1995 rating action, the RO granted an increased 
evaluation to 30 percent, effective from May 1, 1995.  In 
January 1998, the Board remanded this increased rating claim 
to the RO for further evidentiary development.  

During completion of the requested development, the RO, by an 
August 1998 rating action, awarded the veteran an increased 
evaluation of 50 percent for his PTSD, effective from 
July 24, 1998.  Subsequently, by a November 2000 rating 
action, the RO granted an increased evaluation of 70 percent 
for the veteran's PTSD, effective from May 5, 2000.  
Thereafter, in December 2001, the RO proposed to reduce the 
rating for the veteran's PTSD, and, in August 2002, formally 
reduced the evaluation for this disability to 50 percent, 
effective from November 1, 2002.  In April 2003, the RO 
returned the veteran's case to the Board for appellate review 
of his increased rating claim.  

Further review of the claims folder indicates that, in June 
1996, the veteran raised the issue of entitlement to service 
connection for prostate cancer secondary to in-service 
exposure to Agent Orange.  Also, in October 1999, the veteran 
raised the issue of entitlement to an effective date earlier 
than July 24, 1998 for the grant of a 50 percent rating for 
his service-connected PTSD.  Additionally, in February 2003, 
the veteran raised the issues of entitlement to a compensable 
disability evaluation for service-connected diabetes 
mellitus, type II; entitlement to a disability rating greater 
than 10 percent for service-connected hypertension; and 
entitlement to service connection for a kidney disorder 
secondary to the service-connected hypertension.  These 
claims are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Between March 4, 1992 and April 30, 1995, the 
service-connected PTSD was manifested by complaints of social 
isolation and an inability to work since 1989 with objective 
evaluation findings of distance, depression, easy 
irritability and anger, feistiness, rebelliousness, 
disproportioness to provocation, survivor guilt, emotional 
numbing, isolation, avoidance, distrust, bitterness, 
dysphoria, hypervigilance, sleep impairment, recurrent 
intrusive images and memories, nightmares, difficulty 
answering questions, difficulty with authority, poor sleep 
pattern, some concentration difficulties, a sense of 
foreshortened and partially intact insight.   

3.  Between May 1, 1995 and July 23, 1998, the 
service-connected PTSD was manifested by complaints of 
confused thinking and isolation from other people, with 
objective findings of depression, anxiety, feelings of being 
worried, persistent symptoms of arousal, persistent 
re-experiences of trauma, persistent avoidance of stimuli 
associated with trauma alertness, and suicidal and homicidal 
thinking without current plans.  These findings resulted in 
confirmed medical conclusions of mild occupational and social 
impairment.      

4.  Between July 24, 1998 and May 4, 2000, the 
service-connected PTSD was manifested by complaints of 
decreased sleep, decreased appetite, decreased energy, and 
difficulty controlling temper, with objective findings of a 
stooped posture, poor eye contact, mild agitation, a 
depressed mood, auditory hallucinations, and a voice of 
elevated volume when talking about his "significant other."  
These factors resulted in a medical determination of moderate 
occupational and social impairment.  

5.  Between May 5, 2000 and October 31, 2002, the 
service-connected PTSD was manifested by complaints of 
auditory hallucinations, survivor's guilt, recurrent 
recollections and dreams, intense psychological distress at 
exposure to war-related materials, exaggerated startle 
response, a bad temper, decreased interest in activities, 
detachment from others, difficulty concentrating, flashbacks 
and intrusive thoughts, and decreased interest in taking care 
of his personal hygiene.  The objective evaluation findings 
demonstrated depression, confused thinking, anxiety, 
isolation from others, auditory hallucinations, suicidal 
thoughts with no plans or intent, persistent symptoms of 
increased arousal (as evidenced by sleep disturbance, 
irritability, and concentration problems), persistent 
re-experiences of trauma (as evidenced by recurrent 
recollections, recurrent dreams, intense psychological 
distress at exposure to symbolic representations, and 
physiological reactivity), and persistent avoidance of 
stimuli associated with trauma (as evidenced by efforts to 
avoid thoughts and activities, diminished interest in 
activities, and feelings of detachment from others.  These 
findings resulted in confirmed medical conclusions of serious 
occupational and social impairment.  

6.  Since November 1, 2002, the service-connected PTSD is 
manifested by objective evaluation findings of not good eye 
contact and an euthymic mood with a congruent affect which is 
somewhat blunted, fair to good memory and cognition, fair 
judgment and insight, intact calculation with serial sevens, 
and the ability to recall one out of three words.  These 
findings resulted in a medical conclusion of moderate 
occupational and social impairment.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for PTSD between March 4, 1992 and April 30, 1995 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.132, Diagnostic Code 9411 (1996).    

2.  The criteria for a disability rating greater than 
30 percent for PTSD between May 1, 1995 and July 23, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2002); 
and 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

3.  The criteria for a disability rating greater than 
50 percent for the service-connected PTSD between July 24, 
1998 and May 4, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic 
Code 9411 (2002); and 38 C.F.R. § 4.16(c), 4.132, Diagnostic 
Code 9411 (1996).  

4.  The criteria for a disability rating greater than 
70 percent for the service-connected PTSD between May 5, 2000 
and October 31, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic 
Code 9411 (2002); and 38 C.F.R. § 4.16(c), 4.132, Diagnostic 
Code 9411 (1996).  

5.  The criteria for a disability rating greater than 
50 percent for the service-connected PTSD since November 1, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 
(2002); and 38 C.F.R. § 4.16(c), 4.132, Diagnostic Code 9411 
(1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the December 1994 
statement of the case; the May 1995, November 1995, December 
1995, January 1996, and August 1996 supplemental statements 
of the case; an April 1998 letter; and October 1998, 
September 1999, and January 2003 supplemental statements of 
the case informed the veteran and his representative of the 
VCAA, the criteria used to adjudicate his increased rating 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific type of information necessary 
from him.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.   

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  The 
veteran has obtained his post-service psychiatric treatment 
through VA medical facilities.  These reports have been 
obtained and associated with his claims folder.  Also, during 
the current appeal, the veteran underwent several pertinent 
VA examinations.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing regulations 
and will proceed to address the veteran's increased rating 
claim based upon a complete and thorough review of the 
pertinent evidence associated with his claims folder.  

Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder, to 
include PTSD.  The October 1968 separation examination 
demonstrated that the veteran's psychiatric system was 
normal.  At this evaluation, the veteran denied ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  Upon separation 
from service in December 1968, the veteran reported that 
there had been no change in his medical condition.  Service 
personnel records indicate that the veteran served in the 
Republic of Vietnam from September 1966 to September 1967 and 
that he received several awards, including the Combat Action 
Ribbon.  

In December 1968, the veteran was discharged from active 
military duty.  According to post-service medical records, 
between June and September 1992, the veteran was hospitalized 
at the VA Medical Center (VAMC) in Lyons, New Jersey for 
alcohol detoxification.  In July 1992, he underwent 
psychological testing for a PTSD Program.  The veteran 
reported having made "many life-and-death" decisions in 
Vietnam and denied any auditory and visual hallucinations.  
Pertinent objective findings included nightmares three to 
four times per week, anxiety, intrusive thoughts related to 
previous combat experiences, hyperstartle reactions to loud 
noises, a long history of depression and uncontrollable 
anger, orientation times three, no gross thought disorder, no 
overt symptoms of psychosis, fair insight and judgment, good 
abstractions and calculating abilities, good reality testing, 
and speech which was spontaneous, coherent, and relevant.  
The examining physician concluded that all of the veteran's 
symptoms were consistent with PTSD, provided an Axis I 
diagnosis of chronic PTSD, and assigned a global assessment 
of functioning (GAF) score of 41 (which he explained was 
illustrative of impaired social and occupational 
functioning).  Later that month, he was admitted to the PTSD 
Program.  

Based on these service, and post-service, records, the RO, by 
a June 1993 rating action, granted service connection for 
PTSD.  In addition, the RO awarded an evaluation of 
10 percent for this disability, effective from March 4, 1992.  

Subsequently, in April 1994, the veteran underwent a VA PTSD 
examination, at which time he complained of daily recurrent 
distressing recollections which he avoided by preoccupying 
himself with art work, an inability to tolerate crowds, 
chronic feelings of detachment or estrangement from others, 
chronic nightmares, difficulty falling and remaining asleep, 
increased irritability, and hypervigilance.  The veteran 
denied any suicidal or homicidal ideations and 
hallucinations.  A mental status evaluation demonstrated that 
the veteran was well-groomed, distant (but able to be engaged 
by the examiner), and tearful at times and that he had good 
eye contact, quite restricted but appropriate mood and 
affect, no thought disorder, intact cognition (with some 
evidence of difficulty with concentrating and with immediate 
recalling ability), and adequate judgment and insight.  The 
examiner diagnosed, on Axis I, PTSD.  

In June 1994, the veteran sought treatment at the VAMC in 
Tampa, Florida for complaints of continued depression, 
nightmares, and irritability.  The examining physician 
instructed the veteran to increase his medication.  

On the following day in June 1994, the veteran was admitted 
for inpatient care for various disorders at the VAMC in Bay 
Pines, Florida.  During the hospitalization, the veteran 
underwent a psychiatric consultation due to his complaints of 
increased anxiety.  A mental status evaluation demonstrated 
that the veteran was alert, oriented, cooperative, easily 
angered, and fearful of losing control and that he had an 
angry and irritable affect, poor eye contact, difficulty 
answering questions, difficulty with authority, nightmares, 
poor sleep pattern, no suicidal or homicidal ideations, fair 
reasoning and judgment, partially intact insight.  Diagnostic 
impressions included PTSD and a mixed personality disorder.  
Neuropsychological testing completed in July 1994 provided 
impressions of alcohol/drug dependence by history, PTSD by 
history, a dysthymic-like disorder, a mixed personality 
disorder with passive/aggressive and explosive features.  A 
recommendation was made to repeat the testing in three to 
four months after the veteran's mood was better stabilized.  
In October 1994, the veteran was discharged with Axis I 
diagnoses of a mood disorder not otherwise specified, PTSD, 
an opiate addiction (in remission), and alcohol abuse (in 
remission).  

Subsequently, between February and April 1995, the veteran 
was hospitalized for approximately two months at the Bay 
Pines VAMC.  He reported that he had previously worked as a 
steelworker but had not been employed since 1989.  The 
veteran was easily irritated, quite angry, feisty, 
rebellious, and disproportionate to provocation.  On Axis I, 
the veteran's discharge diagnosis was defined as chronic 
PTSD, as evinced by survivor guilt, and emotional numbing 
mixed with volatility, isolation, avoidance, distrust, 
bitterness, dysphoria, hypervigilance, sleep impairment, 
recurrent intrusive images, memories, nightmares of Vietnam 
combat, casualties, and a sense of foreshortened life.  

In May 1995, the RO considered these relevant records.  The 
RO concluded that the evidence warranted the grant of a 
30 percent rating for the veteran's service-connected PTSD, 
effective from May 1, 1995.  

In June 1995, the veteran presented testimony before a 
hearing officer at the RO.  According to the veteran's 
testimony, his PTSD is manifested by sleep problems, 
nightmares, social isolation, concentration problems, and 
easy irritability.  Hearing transcript (T.) at 2-5.     

In June 1995, the veteran reported that his PTSD symptoms 
were stable.  A mental status evaluation demonstrated 
orientation times three, an indifferent mood, a narrow-ranged 
affect, coherent and goal-directed thought process, no 
suicidal or homicidal ideation, as well as fair insight and 
intelligence.  The examiner assigned a GAF score of 65.  

In the following month, the veteran reiterated at a VA 
medical facility that he was feeling well and that his 
symptoms were stable.  The examiner found no increase in the 
veteran's impulsivity, irritability, or angry, and no 
indication of exacerbation of his PTSD, since the last visit.       

In October 1995, the veteran sought VA psychiatric treatment.  
He complained of constant depression as well as continued 
isolation, difficulty interacting with other people, 
nightmares, flashbacks, intrusive thoughts, and trouble 
sleeping.  

Subsequently, at a VA outpatient treatment session in May 
1996, the veteran complained of a lack of motivation as well 
as loneliness.  He reported that he spent most of his time 
watching television and painting.  He described no change in 
his sleeping or eating habits.  The examining physician 
concluded that the veteran had essentially no change in his 
PTSD symptoms.  

A September 1997 VA outpatient psychiatric evaluation 
demonstrated clear and relevant speech, some insight into 
difficulties, no evidence of a psychosis, orientation in all 
spheres, no deficit in memory or concentration, and no 
suicidal or homicidal ideation.  The diagnosis was defined as 
PTSD by the patient's report.  

A private mental status evaluation completed in June 1998 
demonstrated that the veteran was alert, oriented, generally 
cooperative, and depressed and that he had little eye 
contact, appropriate answers to questions (with little 
volunteering of information), essentially intact cognitive 
functions, no impairment of recent or remote memory, no 
suicidal ideations, auditory hallucinations, and no visual 
hallucinations.  The examining physician diagnosed, on 
Axis I, substance (cocaine) abuse, recurrent major 
depression, as well as possible PTSD and assigned a GAF score 
of 45.  

In July 1998, the veteran underwent a VA PTSD examination, at 
which time he complained of confused thinking and isolation 
from other people and reported that he continued to take 
psychiatric medication.  Personality testing suggested an 
individual who was depressed, anxious, and worried.  A mental 
status evaluation demonstrated that the veteran was alert and 
oriented to all spheres and that he had no impairment of 
thought process, delusions, hallucinations, or inappropriate 
behavior; suicidal and homicidal thinking without current 
plans; persistent symptoms of arousal; persistent 
re-experiences of trauma; persistent avoidance of stimuli 
associated with trauma.  The examiner diagnosed, on Axis I, 
PTSD and polysubstance dependence and assigned a GAF score 
of 60 attributable solely to this service-connected 
disability.  In addition, the examiner, who had previously 
evaluated the veteran, concluded that the July 1998 results 
were "relatively consistent."  The examiner described the 
veteran's unemployment and "difficulty in relations for 
multiple years; however, much of this behavior can also be 
attributed to his polysubstance abuse."  

In August 1998, the RO considered these additional records.  
The determined that the evidence supported the grant of an 
increased rating of 50 percent for the veteran's PTSD, 
effective from July 24, 1998.  

In November 1998, the RO received records from the Orlando 
Vet Center reflecting monthly treatment between September 
1997 and January 1998.  Specifically in November 1997, the 
veteran appeared to be somewhat tense and reported being 
unable to enjoy life.  The examiner noted that the veteran 
had low insight and concluded that his chronic PTSD was 
severe.  An evaluation conducted in the following month 
included the examiner's finding that the veteran's PTSD 
symptoms, which included isolation and anxiety, were 
"severely impacting his ability to relate with others as 
well as function in a job."  The examiner assigned a GAF 
score ranging from 45 to 50.  

In May 1998, the veteran was hospitalized for several days at 
the Bay Pines VAMC.  A mental status evaluation demonstrated 
that the veteran was uncooperative, alert, and oriented; that 
he made no eye contact; and that he had a irritated mood, a 
labile and expansive affect, normal speech, no formal thought 
disorder, goal-directed thinking, no current auditory 
hallucinations, no persecutory ideas or referential thinking, 
no suicidal or homicidal ideations, intact cognition, and 
fairly good insight and judgment.  Axis I discharge diagnoses 
included cocaine dependence, organic hallucinosis, and an 
organic mood disorder.  Upon discharge, a GAF score of 60 
to 75 was assigned.  

In May 1999, the veteran was hospitalized for one week at a 
VA medical facility.  He complained of decreased sleep, 
decreased appetite, decreased energy, and difficulty 
controlling temper.  Upon admission, the veteran was assigned 
a GAF score of 57.  Following treatment, a mental status 
evaluation completed on discharge demonstrated that the 
veteran was alert, attentive, and oriented times four and 
that he had no tremors, an euthymic mood, a constricted 
affect, fluent speech, thought processes and content which 
were free of any psychotic or manic or depressive features, 
no suicidal or homicidal ideations, grossly intact cognitive 
abilities, as well as intact insight and judgment.  Discharge 
diagnoses, on Axis I, included cocaine dependence, partner 
relationship problems, non-compliance with medications, a 
history of PTSD, and substance-induced mood disorder.  At 
discharge, the veteran was assigned a GAF score of 75.  

In May 2000, the veteran underwent a VA PTSD examination.  
According to the report of this evaluation, several days 
prior to the examination, the veteran underwent psychological 
testing.  The results of this study, which were marginally 
valid, reflected an individual who was depressed, confused in 
thinking, anxious, and isolated from others.  A mental status 
evaluation demonstrated that the veteran was alert and 
oriented to all sphere and that he had no impairment in 
thought process, communication, or inappropriate behavior; 
auditory hallucinations; suicidal thoughts with no plans or 
intent; no memory loss, ritualistic behavior, or manic 
attacks; and the ability to maintain activities of daily 
living; persistent symptoms of increased arousal (as 
evidenced by sleep disturbance, irritability, and 
concentration problems); persistent re-experiences of trauma 
(as evidenced by recurrent recollections, recurrent dreams, 
intense psychological distress at exposure to symbolic 
representations, and physiological reactivity); and 
persistent avoidance of stimuli associated with trauma (as 
evidenced by efforts to avoid thoughts and activities, 
diminished interest in activities, and feelings of detachment 
from others).  

The examiner provided an Axis I diagnostic impression of 
PTSD.  In addition, the examiner explained that the veteran's 
isolation from others, recurrent thoughts, and physiological 
and emotional reactivity "all adversely impact on his 
ability to function and [to] establish and maintain effective 
relationships."  The examiner further concluded that, 
although the veteran did not meet the criterion for a finding 
of unemployability, his history suggested that he had not 
maintained any stable employment.  Thus, the examiner 
assigned a GAF score of 45.  

Approximately one week later in May 2000, the veteran 
underwent a VA mental disorders examination by a different 
examiner.  According to the report of this subsequent 
evaluation, the veteran complained of auditory 
hallucinations, survivor's guilt, recurrent recollections and 
dreams, intense psychological distress at exposure to 
war-related materials, exaggerated startle response, a bad 
temper, decreased interest in activities, detachment from 
others, difficulty concentrating, flashbacks and intrusive 
thoughts, and decreased interest in taking care of his 
personal hygiene.  

A mental status evaluation demonstrated that the veteran was 
pleasant and cooperative and that he had a constricted but 
euthymic and not quite congruent affect with his mood; 
organized, relevant, and coherent speech; no flight of ideas 
or loosening of association; auditory hallucinations without 
response to internal stimuli; no visual or tactile 
hallucinations; no suicidal or homicidal ideations; grossly 
intact cognition; and limited to fair insight and judgment.  
The examiner provided an Axis I diagnostic impression of PTSD 
and assigned a GAF score of 45.  

In November 2000, the veteran underwent a VA psychological 
evaluation, at which time he described nightmares, difficulty 
sleeping, hypervigilance, and intrusive thoughts of his 
Vietnam service.  He requested "help" and expressed his 
desire "to find a better way to function in life."  

Later in November 2000, the RO considered this additional 
evidence.  Based on this relevant material, the RO concluded 
that the evidence supported an increased rating from 
50 percent to 70 percent for the veteran's PTSD, effective 
from May 5, 2000.  

The veteran failed to report to a VA psychiatric examination 
scheduled in November 2001.  By a rating action dated in the 
following month, the RO proposed to reduce the evaluation for 
the veteran's service-connected PTSD from 70 percent to 
50 percent.  

According to subsequently received medical records, in 
January 2001, the veteran underwent a VA psychiatric 
examination.  A mental status evaluation completed at that 
time demonstrated that the veteran was alert, oriented (to 
person, place, and time), cooperative, pleasant, and future 
oriented; did not maintain good eye contact; and had normal 
speech (regarding rate, volume, and tone), linear and 
goal-oriented language, an euthymic mood with a congruent 
affect which was somewhat blunted, no suicidal or homicidal 
ideations (including no plan or intent), no delusions, no 
auditory or visual hallucinations, no attendance to internal 
stimuli, fair to good memory and cognition, fair judgment and 
insight, intact calculation with serial sevens, and the 
ability to recall one out of three words.  The examiner 
assessed, on Axis I, cocaine dependence, noncompliance with 
treatment, a history of PTSD, rule out a substance-induced 
mood disorder, and relational problems not otherwise 
specified.  In addition, the examiner assigned a GAF score 
of 55.  

The veteran failed to report to a VA psychiatric examination 
scheduled in June 2002.  By a rating action dated in August 
2002, the RO reduced the evaluation for the veteran's 
service-connected PTSD from 70 percent to 50 percent, 
effective from November 1, 2002.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Initially, the Board notes that, during the course of the 
present appeal, the schedular criteria by which psychiatric 
disabilities are rated changed.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Code 9411 (2002).  Therefore, adjudication of the 
veteran's increased rating claim for his service-connected 
PTSD must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002).  

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, a 
10 percent rating when pertinent symptomatology is less than 
the criteria necessary for a 30 percent evaluation and when 
emotional tension or other evidence of anxiety is productive 
of mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 30 evaluation is assignable 
when the ability to establish or maintain effective and 
wholesome relationships with people is definitely impaired.  
Psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Id.  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  

A 50 percent rating when pertinent symptomatology 
demonstrated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  Also 
as a result of this disability, the veteran was demonstrably 
unable to obtain or retain employment.  Id.  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 10 percent evaluation will be awarded with evidence 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  
The next higher rating of 30 percent requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 is representative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Further, if symptoms 
are present, transient, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and there is no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork), a GAF score 
ranging from 71 to 80 will be assigned.  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the disability 
evaluations have indicated.  In particular, he has described 
sleep problems, nightmares, social isolation, concentration 
problems, and easy irritability.  See, T. at 2-5.  He has 
asserted that such symptomatology warrants increased 
disability ratings for his service-connected PTSD throughout 
the current appeal period.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

A.  A Disability Rating Greater Than 10 Percent For PTSD 
Between March 4, 1992 And April 30, 1995

The Board acknowledges that following the July 1992 
psychological testing, the VA examiner assigned a GAF score 
of 41, which is illustrative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Significantly, however, although at 
this early evaluation the veteran reported nightmares three 
to four times per week, anxiety, intrusive thoughts related 
to previous combat experiences, hyperstartle reactions to 
loud noises, a long history of depression and uncontrollable 
anger, objective findings included orientation times three, 
no gross thought disorder, no overt symptoms of psychosis, 
fair insight and judgment, good abstractions and calculating 
abilities, good reality testing, and speech which was 
spontaneous, coherent, and relevant.  

The Board also notes that subsequent medical records of 
psychiatric treatment and evaluation received during the 
period from March 4, 1992 to April 30, 1995 indicated that 
the veteran's service-connected PTSD was manifested by 
complaints of social isolation and an inability to work since 
1989 as well as objective evaluation findings of distance, 
depression, easy irritability and anger, feistiness, 
rebelliousness, disproportioness to provocation, survivor 
guilt, emotional numbing, isolation, avoidance, distrust, 
bitterness, dysphoria, hypervigilance, sleep impairment, 
recurrent intrusive images and memories, nightmares, 
difficulty answering questions, difficulty with authority, 
poor sleep pattern, some concentration difficulties, and a 
sense of foreshortened life.  Significantly, however, during 
this time period, the veteran had the ability to be engaged 
by the examiner, good eye contact, quite restricted but 
appropriate mood and affect, no thought disorder, intact 
cognition, adequate judgment and insight, orientation, 
cooperation, no suicidal or homicidal ideations, fair 
reasoning and judgment, and partially intact insight.  

As such, the Board finds that the competent evidence of 
record demonstrates that, from March 4, 1992 to April 30, 
1995, the veteran's service-connected PTSD was productive of 
no more than mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and definite 
industrial impairment resulting in psychoneurotic symptoms 
that reduce initiative, flexibility, efficiency, and 
reliability levels has not been shown, the next higher rating 
of 30 percent cannot be granted.  Id.  Consequently, during 
this period, the preponderance of the evidence is against an 
award of a disability evaluation greater than 10 percent for 
the veteran's service-connected PTSD.  

B.  A Disability Rating Greater Than 30 Percent For PTSD 
Between May 1, 1995 And July 23, 1998

The Board acknowledges that an examiner at the Orlando Vet 
Center, where the veteran received monthly treatment between 
September 1997 and January 1998, concluded in November 1997, 
that the veteran's PTSD was severe due to his tension, 
inability to enjoy life, and low insight.  Also, an 
evaluation conducted in December 1997 included the examiner's 
finding that the veteran's PTSD symptoms, which included 
isolation and anxiety, were "severely impacting his ability 
to relate with others as well as function in a job" and the 
examiner assignment of a GAF score ranging from 45 to 50.  

In addition, a June 1998 private mental status evaluation 
resulted in the examining physician's diagnoses of substance 
(cocaine) abuse, recurrent major depression, and possible 
PTSD as well as his assignment of a GAF score of 45.  The GAF 
score was based upon evaluation findings that the veteran was 
alert, oriented, generally cooperative, and depressed and 
that he had little eye contact, appropriate answers to 
questions (with little volunteering of information), 
essentially intact cognitive functions, no impairment of 
recent or remote memory, no suicidal ideations, auditory 
hallucinations, and no visual hallucinations.  

Significantly, however, the VA examination subsequently 
conducted in July 1998 provided competent evidence indicating 
that the veteran's PTSD was manifested by complaints of 
confused thinking and isolation from other people, with 
objective findings of depression; anxiety; feelings of being 
worried; persistent symptoms of arousal; persistent 
re-experiences of trauma; persistent avoidance of stimuli 
associated with trauma alertness; and suicidal and homicidal 
thinking without current plans but also by orientation to all 
spheres as well as no impairment of thought process, 
delusions, hallucinations, or inappropriate behavior.  The 
examiner assigned a GAF score of 60 attributable solely to 
this service-connected disability and attributed much of the 
veteran's unemployment to his polysubstance abuse.  

Furthermore, the July 1998 examiner's assignment of a GAF 
score of 60 is consistent with the remainder of the pertinent 
medical records reflecting treatment for, and evaluation of, 
the veteran's service-connected PTSD during the period from 
May 1, 1995 to July 23, 1998.  A GAF score ranging from 60 to 
75 was assigned upon the veteran's discharge from his May 
1998 VA hospitalization.  These scores were based on the 
results of a mental status evaluation which demonstrated that 
the veteran was uncooperative, alert, and oriented; that he 
made no eye contact; and that he had a irritated mood, a 
labile and expansive affect, normal speech, no formal thought 
disorder, goal-directed thinking, no current auditory 
hallucinations, no persecutory ideas or referential thinking, 
no suicidal or homicidal ideations, intact cognition, and 
fairly good insight and judgment.  

Previously, in June 1995, the veteran reported that his PTSD 
symptoms were stable.  A mental status evaluation 
demonstrated orientation times three, an indifferent mood, a 
narrow-ranged affect, coherent and goal-directed thought 
process, no suicidal or homicidal ideation, as well as fair 
insight and intelligence.  The examiner assigned a GAF score 
of 65.  

Based on this competent evidence, the Board concludes that, 
from May 1, 1995 to July 23, 1998, the veteran's 
service-connected PTSD was manifested by complaints of 
confused thinking and isolation from other people, with 
objective findings of depression; anxiety; feelings of being 
worried; persistent symptoms of arousal; persistent 
re-experiences of trauma; persistent avoidance of stimuli 
associated with trauma alertness; and suicidal and homicidal 
thinking without current plans but also by orientation to all 
spheres as well as no impairment of thought process, 
delusions, hallucinations, or inappropriate behavior.  These 
findings support a GAF score attributable solely to this 
service-connected disability ranging from  60 to 75.  In 
essence, this range of scores represents mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Consequently, the Board finds that such evidence does not 
support an evaluation greater than the current rating 
30 percent under the rating criteria in effect for PTSD from 
May 1, 1995 to July 23, 1998 under the rating criteria in 
effect prior to November 7, 1996.  See, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (which stipulates that a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment).  

Moreover, a 50 percent scheduler rating for the veteran's 
service-connected PTSD from May 1, 1995 to July 23, 1998 is 
not warranted under the new rating requirements.  
Significantly, without evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating cannot be awarded under 
the rating criteria in effect since November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  The Board 
must conclude, therefore, that the preponderance of the 
evidence is against an award of a disability evaluation 
greater than 30 percent for the veteran's service-connected 
PTSD from May 1, 1995 to July 23, 1998.  

C.  A Disability Rating Greater Than 50 Percent For PTSD 
Between July 24, 1998 And May 4, 2000

According to the pertinent medical evidence of record, from 
July 24, 1998 to May 4, 2000, and specifically, in May 1999, 
the veteran was hospitalized for his PTSD.  Upon admission, 
the veteran's service-connected PTSD was manifested by 
complaints of decreased sleep, decreased appetite, decreased 
energy, and difficulty controlling temper, with objective 
findings of a stooped posture, poor eye contact, mild 
agitation, a depressed mood, auditory hallucinations, and a 
voice of elevated volume when talking about his "significant 
other."  At that time he had normal speech (which was 
productive, organized, goal-directed, and normal in tone, 
rate, rhythm, and volume), coherent and organized thoughts, 
alertness, orientation, intact remote and recent memory, 
intact recall and attention, no confabulation, intact 
concentration and evaluation abilities, intact general 
information ability, intact abstract reasoning, and fair 
insight and judgment.  Based on these factors, the treating 
physician assigned a GAF score of 57.  

The Board acknowledges that, following treatment, the 
veteran's condition improved.  In particular, a mental status 
evaluation completed on discharge demonstrated that the 
veteran was alert, attentive, and oriented times four and 
that he had no tremors, an euthymic mood, a constricted 
affect, fluent speech, thought processes and content which 
were free of any psychotic or manic or depressive features, 
no suicidal or homicidal ideations, grossly intact cognitive 
abilities, as well as intact insight and judgment.  These 
factors resulted in the assignment of a GAF score of 75.  

Significantly, however, the fact remains that, from July 24, 
1998 to May 4, 2000, the veteran was only hospitalized for an 
insignificant period of time.  Between July 1998 and May 
2000, the veteran was essentially "on his own."  As such, 
the Board finds that the initial GAF score of 57, with its 
related objective evaluation findings, more accurately 
reflects the severity of the veteran's PTSD from July 1998 to 
May 2000.  See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (which stipulates that a GAF score of 51 to 60 
is illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)).  

Consequently, the Board finds that such evidence does not 
support an evaluation greater than the 50 percent evaluation 
under the rating criteria in effect for PTSD from July 24, 
1998 to May 4, 2000 under the rating criteria in effect prior 
to November 7, 1996.  See, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (which stipulates that a 70 percent rating 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment).  

Moreover, a 70 percent scheduler rating for the veteran's 
service-connected PTSD from July 24, 1998 to May 4, 2000 is 
not warranted under the new rating requirements.  
Significantly, without evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 70 percent rating cannot be awarded under 
the rating criteria in effect since November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  The Board 
must conclude, therefore, that the preponderance of the 
evidence is against an award of a disability evaluation 
greater than 30 percent for the veteran's service-connected 
PTSD from July 24, 1998 to May 4, 2000.  

D.  A Disability Rating Greater Than 70 Percent For PTSD 
Between May 5, 2000 And October 31, 2002

The Board acknowledges that a January 2001 VA psychiatric 
examination indicated that the veteran's PTSD was manifested 
by objective evaluation findings of a not good eye contact 
and an euthymic mood with a congruent affect which was 
somewhat blunted but also by alertness, orientation (to 
person, place, and time), cooperation, pleasantness, and 
future-oriented, normal speech (regarding rate, volume, and 
tone), linear and goal-oriented language, no suicidal or 
homicidal ideations (including no plan or intent), no 
delusions, no auditory or visual hallucinations, no 
attendance to internal stimuli, fair to good memory and 
cognition, fair judgment and insight, intact calculation with 
serial sevens, and the ability to recall one out of three 
words.  These findings resulted in the assignment of a GAF 
score of 55 which is representative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Significantly, however two VA examinations conducted in May 
2000 by two different examiners resulted in the joint 
assignment of a GAF score of 45, which is illustrative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  Furthermore, one 
examiner explained that, although the veteran did not meet 
the criterion for a finding of unemployability, his history 
suggested that he had not maintained any stable employment.  

In addition, the GAF score was based upon complaints of 
auditory hallucinations, survivor's guilt, recurrent 
recollections and dreams, intense psychological distress at 
exposure to war-related materials, exaggerated startle 
response, a bad temper, decreased interest in activities, 
detachment from others, difficulty concentrating, flashbacks 
and intrusive thoughts, and decreased interest in taking care 
of his personal hygiene.  In addition, objective evaluation 
findings demonstrated depression, confused thinking, anxiety, 
isolation from others, auditory hallucinations, suicidal 
thoughts with no plans or intent, persistent symptoms of 
increased arousal (as evidenced by sleep disturbance, 
irritability, and concentration problems), persistent 
re-experiences of trauma (as evidenced by recurrent 
recollections, recurrent dreams, intense psychological 
distress at exposure to symbolic representations, and 
physiological reactivity), and persistent avoidance of 
stimuli associated with trauma (as evidenced by efforts to 
avoid thoughts and activities, diminished interest in 
activities, and feelings of detachment from others)  as well 
as alertness; orientation to all spheres; no impairment in 
thought process, communication, or inappropriate behavior; no 
memory loss, ritualistic behavior, or manic attacks; and the 
ability to maintain activities of daily living.  

Consequently, with medical evaluation findings of serious 
social and occupational impairment, the Board finds that such 
evidence supports an evaluation no greater than 70 percent 
for the service-connected PTSD from May 5, 2000 to 
October 31, 2002 under the rating criteria in effect for PTSD 
prior to November 7, 1996.  See, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (which stipulates that a 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to have resulted in virtual isolation in the community and 
in totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  Also as a result of this disability, the 
veteran was demonstrably unable to obtain or retain 
employment).  

Moreover, a 100 percent scheduler rating for the veteran's 
service-connected PTSD from May 5, 2000 to October 31, 2002 
is not warranted under the new rating requirements.  
Significantly, without evidence of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name, a 100 percent rating cannot be awarded under the 
rating criteria in effect since November 7, 1996.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  The Board must 
conclude, therefore, that the preponderance of the evidence 
is against an award of a disability evaluation greater than 
70 percent for the veteran's service-connected PTSD from 
May 5, 2000 to October 31, 2002.  

E.  A Disability Rating Greater Than 50 percent for PTSD 
Since November 1, 2002

The claims folder contains no pertinent medical evidence 
dated after November 2002.  The most recent relevant report 
which has been obtained and associated with the claims folder 
is dated in January 2001.  According to that record, the 
veteran's PTSD is manifested by objective evaluation findings 
of a not good eye contact and an euthymic mood with a 
congruent affect which is somewhat blunted.  The examiner 
further noted alertness, orientation (to person, place, and 
time), cooperation, pleasantness, and future-oriented, normal 
speech (regarding rate, volume, and tone), linear and 
goal-oriented language, no suicidal or homicidal ideations 
(including no plan or intent), no delusions, no auditory or 
visual hallucinations, no attendance to internal stimuli, 
fair to good memory and cognition, fair judgment and insight, 
intact calculation with serial sevens, and the ability to 
recall one out of three words.  These findings resulted in 
the assignment of a GAF score of 55 which is representative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

Thus, the Board finds that the January 2001 GAF score of 55, 
with its related objective evaluation findings, is the most 
accurate reflection of the severity of the veteran's PTSD 
since November 1, 2002.  See, Richard v. Brown, 9 Vet.App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (which stipulates that a GAF 
score of 51 to 60 is illustrative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)).  

With evidence of moderate social and occupational impairment, 
the Board finds that an evaluation greater than the 
50 percent evaluation since November 1, 2002, under the 
rating criteria in effect for PTSD prior to November 7, 1996, 
is not warranted.  See, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (which stipulates that a 70 percent rating 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment).  

Moreover, a 70 percent scheduler rating for the veteran's 
service-connected PTSD since November 1, 2002 is not 
warranted under the new rating requirements.  Significantly, 
without evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 70 
percent rating cannot be awarded under the rating criteria in 
effect since November 7, 1996.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  The Board must conclude, therefore, that 
the preponderance of the evidence is against an award of a 
disability evaluation greater than 50 percent for the 
veteran's service-connected PTSD since November 1, 2002.  

F.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to this increased rating claim to the veteran but has 
not made a specific determination as to whether the criteria 
for submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service are met.  In this 
regard, the Board notes that the schedular evaluation in this 
case is not inadequate.  In particular, increased schedular 
ratings are provided for the veteran's service-connected PTSD 
under the schedular criteria for Diagnostic Code 9411.  
However, the medical evidence supporting an increased rating 
is not present in this case.  Second, the Board finds no 
evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  Specifically, it is not shown 
by the evidence of record that the veteran has required any 
recent hospitalization for this service-connected disability.  
Also, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected PTSD to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  


ORDER

A disability rating greater than 10 percent for PTSD between 
March 4, 1992 and April 30, 1995 is denied.  

A disability rating greater than 30 percent for PTSD between 
May 1, 1995 and July 23, 1998 is denied.  

A disability rating greater than 50 percent for PTSD between 
July 24, 1998 and May 4, 2000 is denied.  

A disability rating greater than 70 percent for PTSD between 
May 5, 2000 and October 31, 2002 is denied.  

A disability rating greater than 50 percent for PTSD, 
effective from November 1, 2002, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

